                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

MICHAEL EUGENE HAYNES, #71271                                                         PLAINTIFF

V.                                                   CIVIL ACTION NO. 5:18-cv-38-DCB-MTP

JODI BRADLEY, ET AL.                                                               DEFENDANTS


                          ANSWER AND AFFIRMATIVE
                    DEFENSES OF DEFENDANT DR. JAMES BURKE

       Defendant Dr. James Burke (“Dr. Burke”), by and through counsel, files his Answer and

Affirmative Defenses to the Complaint [Doc. 1] of Plaintiff Michael Eugene Haynes (“Plaintiff”),

and states the following in support:

                                            ANSWER

       I.      Basis for Jurisdiction. Dr. Burke admits that Plaintiff brings his claims under 42

               U.S.C. § 1983.

       II.     Other Lawsuits Filed by Plaintiff. Dr. Burke does not have sufficient information

               to admit or deny whether Plaintiff has filed any other lawsuits, and therefore denies

               the same.

       III.    Parties. Dr. Burke admits admit that at the time of the alleged incident(s), he was

               employed by Centurion of Mississippi, LLC to supervise and provide medical

               service to inmates incarcerated at Wilkinson County Correctional Facility. Further,

               Dr. Burke admits that Plaintiff has sued the parties set forth as a defendants in this

               Section. Dr. Burke denies that any of these parties are proper defendants or that

               this action is properly before this Court. Any allegations set forth in this Section

               which are not specifically admitted herein are denied.




                                                 1
       IV.    General Information.

              A. Admitted, on information and belief.

              B. Admitted, on information and belief.

              C. Admitted, on information and belief.

              D. Admitted, on information and belief.

              E. Dr. Burke denies that Plaintiff properly exhausted the available administrative

                 remedies at Wilkinson County Correctional Facility as required by The Prison

                 Litigation Reform Act.

              F. There are no allegations in this Section, thus no response is required.

       V.     Statement of Claim. Denied.

       VI.    Relief. Dr. Burke denies that Plaintiff is entitled to any relief sought or any relief

              whatsoever.

       VII.   To the extent not expressly admitted above, Dr. Burke denies each and every

              allegation in the Complaint, including those allegations contained in any

              attachment, exhibit, or supplement thereto, that makes a claim against him and/or

              seeks to impose liability upon him. To the extent Plaintiff makes any claim or

              allegation that Dr. Burke denied or approved the denial of Plaintiff’s needed

              medical care or that they acted with deliberate indifference to Plaintiff’s serious

              medical needs, Dr. Burke denies the same.

                                AFFRIMATIVE DEFENSES

       Having fully answered Plaintiff’s Complaint, Dr. Burke pleads the following affirmative

defenses:




                                                2
                                         FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief may be granted and should

therefore be dismissed under Rule 12(b)(6) of the Federal Rules Civil Procedure.

                                        SECOND DEFENSE

        Dr. Burke did not violate Plaintiff’s Constitutional Rights under the 8th Amendment.

                                         THIRD DEFENSE

        Dr. Burke did not violate Plaintiff’s Constitutional Rights under the 14th Amendment.

                                       FOURTH DEFENSE

        Plaintiff’s Complaint is barred to the extent Plaintiff failed to comply with the

Administrative Remedy Program.

                                         FIFTH DEFENSE

        Dr. Burke is not responsible for the acts and omissions of any other person.

                                         SIXTH DEFENSE

        The facts having not been fully developed, Dr. Burke, to the extent applicable, asserts all

affirmative defenses listed in Rule (8)(c)(1) of the Federal Rules of Civil Procedure, which include:

accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, duress,

estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license,

payment, release, re judicata, statute of frauds, statute of limitations, and waiver.

                                       SEVENTH DEFENSE

        Dr. Burke pleads all applicable provisions of the Prison Litigation Reform Act as a bar to

Plaintiff’s claims, and as a limitation of liability, which is denied.

                                        EIGHTH DEFENSE

        Plaintiff is subject to the provisions of 28 U.S.C. § 1915.




                                                   3
                                           NINTH DEFENSE

          Plaintiff’s Complaint lacks merit, is frivolous, and fails to state a claim and therefore should

be dismissed with a “strike” in accordance with the Prison Litigation Reform Act.

                                          TENTH DEFENSE

          The damages allegedly suffered by Plaintiff, if any, were the result of the Plaintiff’s own

acts.

                                        ELEVENTH DEFENSE

          Any alleged conduct or omission on Dr. Burke’s part did not cause Plaintiff’s alleged

injury.

                                        TWELFTH DEFENSE

          Plaintiff’s claims against Dr. Burke are barred in whole or in part, because Plaintiff’s

injuries, if any, were caused by an independent intervening cause(s) which Dr. Burke did not

control, have a right to control, or have any influence over.

                                      THIRTEENTH DEFENSE

          Dr. Burke at all times acted in conformity with or exceeded the applicable minimally

acceptable standard of care, which would be rendered by a reasonably prudent person under the

same or similar circumstances.

                                      FOURTEENTH DEFENSE

          Dr. Burke is immune under the federal doctrine of qualified immunity.

                                       FIFTEENTH DEFENSE

          Dr. Burke is immune under Mississippi law.




                                                     4
                                    SIXTEENTH DEFENSE

       Dr. Burke is immune from liability under the Mississippi Tort Claims Act, Miss. Code

Ann. §§ 11-46-1, et seq. (Rev. 2002 & Supp. 2011).

                                  SEVENTEENTH DEFENSE

       Plaintiff has not exhausted administrative remedies as required by 42 U.S.C. § 1997e (a).

                                   EIGHTEENTH DEFENSE

       To the extent that Plaintiff’s Complaint is making a claim under state law for medical

negligence, Plaintiff has failed to allege conduct warranting imposition of exemplary or punitive

damages under applicable state law, Miss. Code Ann. § 11-1-65(a), (c) (Supp. 2007), and Plaintiff

did not attach the Notice required by Miss. Code Ann. § 15-1-36(15) (Rev. 2003), and Plaintiff

did not attach the Certificate required by Miss. Code Ann. § 11-1-58 (Supp. 2007).

                                   NINETEENTH DEFENSE

       Alternatively, Dr. Burke demands application of Miss. Code Ann. § 85-5-7 (1972) and the

appropriate apportionment of damages to all parties who may be liable to Plaintiff in direct

proportion to their individual or respective percentage of fault or negligence.

                                   TWENTIETH DEFENSE

       Dr. Burke incorporates by reference any and all limitations regarding the enforceability

and the constitutionality of punitive damages awards as set forth in BMW of America v. Gore, 116

U.S. 1589 (1996), and State Farm Mutual Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003). The

imposition of punitive damages violates various articles and sections of the Mississippi

Constitution and the United States Constitution including the Due Process Clause and Excessive

Fines Clause, and the standards are not clear and, therefore, the imposition of punitive damages

against Dr. Burke is constitutionally vague and overly broad and violates the 8th and 14th



                                                 5
Amendments of the Constitution of the United States of America and Article 3 and various sections

thereunder of the Mississippi Constitution. Further, certain damages sought by Plaintiff and the

imposition thereof would violate the 5th and 14th Amendments of the United States Constitution

and the corresponding provisions of the Mississippi Constitution.

                                 TWENTY-FIRST DEFENSE

        Dr. Burke reserves the right to affirmatively plead any and all other defenses and

affirmative defenses available to him which may become applicable through discovery and during

the trial of this cause.

        WHEREFORE, Dr. Burke respectfully requests the Court to enter an Order and Final

Judgment dismissing Plaintiff’s Complaint, with prejudice, at Plaintiff’s cost with a strike under

the PRLA, and move for general and such other relief as the Court deems appropriate.

        Respectfully submitted, this 18th day of February, 2019.

                                             /s/Stevie F. Rushing
                                             Michael J. Bentley (MSB# 102631)
                                             Molly M. Walker (MSB# 100689)
                                             Erin Saltaformaggio (MSB# 103999)
                                             Stevie F. Rushing (MSB# 105534)
                                             mbentley@bradley.com
                                             mmwalker@bradley.com
                                             esaltaformaggio@bradley.com
                                             srushing@bradley.com

                                             ATTORNEYS FOR DR. JAMES BURKE



OF COUNSEL
Bradley Arant Boult Cummings, LLP
One Jackson Place
188 East Capitol Street, Suite 1000
PO Box 1789
Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000



                                                6
                                 CERTIFICATE OF SERVICE


       I hereby certify that on February 18, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system and mailed via U.S. Mail, postage prepaid to:

              Michael Eugene Haynes, #71271
              W.C.C.F.
              P.O. Box 1889
              Woodville, MS 39669

              Pro Se Plaintiff


                                                   /s/ Stevie F. Rushing
                                                   OF COUNSEL




                                               7
